DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

	With respect to applicant’s argument that Wu does not teach a difference between a number of occurrences of data attribute sub-pattern and a number of occurrences of data attribute pattern as recited in the independent claims 1, 8 and 15.  The examiner respectfully disagrees.  
Wang teaches patterns in paragraph [0038, Table 1]; [0042, Table 2]; [0043, Table 3]. The B, C, A has the pattern ID 01 and B, C, A represents the subpopulation and B, C, A is the sub pattern of the original pattern A, B, C, D.  Each alphabet represents an attribute because each item represents an attribute.  Frequency of occurrence is also calculated as described in the above cited table and paragraph [0044] such as how many items teach attributes A, B, C, D has occurred.

Wu teaches in paragraph [0084-86] that “if a subquery has the support difference of two databases, say (A-B), and a threshold value a listed on the left and right side of factors ".gtoreq." or ">" respectively, then this subquery can be further transformed into a subquery like A.gtoreq..alpha., which still complies with the down closure property.”  

Note that the difference between items A and B is calculated such as A-B.
Therefore, Wang and Wu in combination teach the above cited limitation.

With respect to applicant’s argument that Wu does not teach removing a data attribute sub-pattern of a data attribute pattern from the set of data attribute patterns, if a difference between a number of occurrences of the data attribute sub-pattern and the number of occurrences of the data attribute pattern is below the identified threshold occurrence difference.  
The examiner respectfully disagrees.  
Wang teaches removing a data attribute sub-pattern of a data attribute pattern from the set of data attribute patterns, if a number of occurrences of the data attribute sub-pattern and the number of occurrences of the data attribute pattern is below the identified threshold occurrence difference.  Wang teaches in paragraphs [0044-0046] that if the occurrence frequency of patterns/sub patterns is less than a threshold, the patterns are excluded and also teaches the occurrence frequency of patterns and sub-patterns of data attributes as described above.


Wu teaches in paragraphs [0084, 0085] that difference of the A and B is calculated, A and B which includes the subquery and the difference is compared to a threshold and in paragraph [0086] that if the difference is less than the threshold value, then the subquery will not be in the DC set, which is removing the subquery from the list.   Wu mathematical calculation of determining a difference between items and then comparing the difference to a threshold and including an item (subquery) in the DC set would be combined with Wang to teach the above cited limitation.
Therefore, Wang and Wu in combination teaches the above cited limitation.
 
	With respect to applicant’s argument that Wang and Wu do not teach the new limitation the data attribute pattern comprising a first set of data attributes and the data attribute sub-pattern comprising a subset of the first set of data attributes as recited in independent claims 1, 8.  The examiner respectfully disagrees.  
Wang teaches in paragraphs [0042, 0043], table 1 and 2 that B, C, A identified and their frequency is determined.  The B, C, A has the pattern ID 01 and B, C, A represents the subpopulation and B, C, A is the sub pattern of the original pattern A, B, C, D.  Each alphabet represents an attribute because each item represents an attribute.  The B, C, A is the first set of subset of attributes and A, B, C, D is the first set of attributes.
	Moreover, Wu teaches in paragraph [0043] that sub pattern [a, c, e, g] is extracted form pattern [a, b, c, d, e, f, g].  Each item in the pattern is an attribute because they represent a particular attribute and they are the first set.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 of instant application is compared to claim 1 of co-pending application 16/120,067.

Instant application
Co-pending application 16/120,067
Claim 1: A method for frequent pattern (FP) analysis at a database system, comprising: 
receiving, at the database system, a data set for FP analysis, the data set comprising a plurality of data objects, wherein each of the plurality of data objects comprises a set of data attributes; 

performing an FP analysis procedure on the received data set, wherein the FP analysis procedure comprises: 


determining a set of data attribute patterns for the plurality of data objects of the data set, wherein each data attribute pattern of the set of data attribute patterns comprises one or more data attributes and a number of occurrences of the data attribute pattern in the data set; identifying a threshold occurrence difference for data attribute patterns; and 

removing a data attribute sub-pattern of a data attribute pattern from the set of data attribute patterns if a difference between a number of occurrences of the data attribute sub-pattern and the number of occurrences of the data attribute pattern is below the identified threshold occurrence difference, the data attribute pattern comprising a first set of data attributes and the data attribute sub-pattern comprising a subset of the first set of data attributes; and transmitting an indication of the set of data attribute patterns resulting from the FP analysis procedure.
Claim 1: A method for frequent pattern (FP) analysis at a database system, comprising: 
receiving, at the database system, a data set for FP analysis, the data set comprising a plurality of data objects, wherein each of the plurality of data objects comprises a set of data attributes; 

clustering data attribute types into a plurality of data categories according to one or more data distributions of each of the data attribute types; 

dynamically determining a plurality of minimum support thresholds for  the plurality of data categories, wherein a first minimum support threshold of the plurality of minimum support thresholds is different from a second minimum support threshold of the plurality of minimum support thresholds; 


performing an FP analysis procedure on the received data set, wherein the FP analysis procedure comprises: determining a set of data attribute patterns for the plurality of data objects of the data set, wherein each data attribute pattern of the set of data attribute patterns comprises one or more data attributes and a number of occurrences of the data attribute pattern in the data set; 
removing a data attribute pattern from the set of data attribute patterns if the number of occurrences of the data attribute pattern is less than a dynamically determined minimum support threshold of the plurality of minimum support thresholds; and 

removing the data attribute pattern from the set of data attribute patterns if  a number of occurrences of a data attribute sub-pattern of the data attribute pattern is less than the dynamically determined minimum support threshold, wherein the dynamically determined minimum support threshold corresponds to a data category associated with the data attribute pattern or the data attribute sub-pattern; and transmitting an indication of the set of data attribute patterns resulting from the FP analysis procedure.


Claim 7 of instant application is compared to claim 11 of co-pending application 16/120,067.
Instant application
Co-pending application 16/120,067.
Claim : An apparatus for frequent pattern (FP) analysis at a database system, comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: 

receive, at the database system, a data set for FP analysis, the data set comprising a plurality of data objects, wherein each of the plurality of data objects comprises a set of data attributes; 

perform an FP analysis procedure on the received data set, wherein the instructions executable by the processor to cause the apparatus to perform the FP Page 3 of 13App. No. 16/119,960PATENT Amendment dated October 2, 2020 Reply to Office Action dated July 2, 2020 analysis procedure comprise instructions executable by the processor to cause the apparatus to determine  a set of data attribute patterns for the plurality of data objects of the data set, wherein each data attribute pattern of the set of data attribute patterns comprises one or more data attributes and a number of occurrences of the data attribute pattern in the data set; 

identify  a threshold occurrence difference for data attribute patterns; and 
remove  a data attribute sub-pattern of a data attribute pattern from the set of data attribute patterns if a difference between a number of occurrences of the data attribute sub-pattern and the number of occurrences of the data attribute pattern is below the identified threshold occurrence difference, the data attribute pattern comprising a first set of data attributes and the data attribute sub-pattern comprising a subset of the first set of data attributes; and transmit an indication of the set of data attribute patterns resulting from the FP analysis procedure.
Claim 11: An apparatus for frequent pattern (FP) analysis at a database system, comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: receive, at the database system, a data set for FP analysis, the data set comprising a plurality of data objects, wherein each of the plurality of data objects comprises a set of data attributes; cluster data attribute types into a plurality of data categories according to one or more data distributions of each of the data attribute types; dynamically determine a plurality of minimum support thresholds for the plurality of data categories, wherein a first minimum support threshold of the plurality of Page 4 of 15App. No. 16/120,067PATENT Amendment dated October 30, 2020 Reply to Office Action dated August 3, 2020 minimum support thresholds is different from a second minimum support threshold of the plurality of minimum support thresholds; perform an FP analysis procedure on the received data set, wherein the FP analysis procedure comprises: determining a set of data attribute patterns for the plurality of data objects of the data set, wherein each data attribute pattern of the set of data attribute patterns comprises one or more data attributes and a number of occurrences of the data attribute pattern in the data set; 
removing a data attribute pattern from the set of data attribute patterns if the number of occurrences of the data attribute pattern is less than a dynamically determined minimum support threshold of the plurality of minimum support thresholds; and 
removing the data attribute pattern from the set of data attribute patterns if  a number of occurrences of a data attribute sub-pattern of the data attribute pattern is less than the dynamically determined minimum support threshold, wherein the dynamically determined minimum support threshold corresponds to a data category associated with the data attribute pattern or the data attribute sub-pattern; and 
transmit an indication of the set of data attribute patterns resulting from the FP analysis procedure.


Claim 15 of instant application is compared to claim 20 of co-pending application 16/120,067.

Instant application
Co-pending application 16/120,067.
Claim 15: A non-transitory computer-readable medium storing code for frequent pattern (FP) analysis at a database system, the code comprising instructions executable by a processor to: receive, at the database system, a data set for FP analysis, the data set comprising a plurality of data objects, wherein each of the plurality of data objects comprises a set of data attributes; perform an FP analysis procedure on the received data set, wherein the instructions to perform the FP analysis procedure are executable to: determine  a set of data attribute patterns for the plurality of data objects of the data set, wherein each data attribute pattern of the set of data attribute patterns comprises one or more data attributes and a number of occurrences of the data attribute pattern in the data set; identify  a threshold occurrence difference for data attribute patterns; and Page 5 of 13App. No. 16/119,960PATENT Amendment dated October 2, 2020 Reply to Office Action dated July 2, 2020 remove  a data attribute sub-pattern of a data attribute pattern from the set of data attribute patterns if a difference between a number of occurrences of the data attribute sub-pattern and the number of occurrences of the data attribute pattern is below the identified threshold occurrence difference; and transmit an indication of the set of data attribute patterns resulting from the FP analysis procedure.
Claim 20: A non-transitory computer-readable medium storing code for frequent pattern (FP) analysis at a database system, the code comprising instructions executable by a processor to: receive, at the database system, a data set for FP analysis, the data set comprising a plurality of data objects, wherein each of the plurality of data objects comprises a set of data attributes; cluster data attribute types into a plurality of data categories according to one or more data distributions of each of the data attribute types; 

dynamically determine a plurality of minimum support thresholds for the plurality of data categories, wherein a first minimum support threshold of the plurality of minimum support thresholds is different from a second minimum support threshold of the plurality of minimum support thresholds; 
perform an FP analysis procedure on the received data set, wherein the FP analysis procedure comprises: determining a set of data attribute patterns for the plurality of data objects of the data set, wherein each data attribute pattern of the set of data attribute patterns comprises one or more data attributes and a number of occurrences of the data attribute pattern in the data set; 
removing a data attribute pattern from the set of data attribute patterns if the number of occurrences of the data attribute pattern is less than a dynamically determined minimum support threshold of the plurality of minimum support thresholds; and 
removing the data attribute pattern from the set of data attribute patterns if  a number of occurrences of a data attribute sub-pattern of the data attribute pattern is less than the dynamically determined minimum support threshold, wherein the Page 7 of 15App. No. 16/120,067PATENT Amendment dated October 30, 2020 Reply to Office Action dated August 3, 2020 dynamically determined minimum support threshold corresponds to a data category associated with the data attribute pattern or the data attribute sub-pattern; and 
transmit an indication of the set of data attribute patterns resulting from the FP analysis procedure.


The dependent claims 2-7, 9-14, 16-18 dependent from the independent claims 1, 8 and 16 are likewise rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. (US 2019/0272339) and in view Wu et al. (2010/0179955).

With respect to claim 1, Wang teaches a method for frequent pattern (FP) analysis at a database system (fig. 1; examiner’s note: frequent pattern mining in database of records), comprising:
receiving, at the database system (fig. 1; 0017; examiner’s note: the database includes records), a data set for FP analysis (fig. 1,0018; examiner’s note: database stores multiple records and multiple records are a data set, the each set of records are analyzed to identify matching patterns), the data set comprising a plurality of data objects (fig. 1,0018; examiner’s note: ID’s associated with data records are the data objects), wherein each of the plurality of data objects comprises a set of data attributes (fig. 1,0018; examiner’s note: the items associated with the ID’s are the attributes);
performing an FP analysis procedure on the received data set (fig. 1,0019; examiner’s note: the data records are analyzed for matching pattern), wherein the FP analysis procedure comprises:
determining a set of data attribute patterns for the plurality of data objects of the data set ([fig. 1, 0018; examiner’s note: each data records includes data objects i.e. ID and each ID is associated with attributes i.e. items A, B, C as shown in the table in fig. 1]), wherein each data attribute pattern of the set of data attribute patterns comprises one or more data attributes and a number of occurrences of the data attribute pattern in the data set (fig. 5C; [0025, 0043]; examiner’s note: the occurrences of items i.e. A, B, C are calculated, i.e. how many times item A occurs, B occurs in the records);
identifying a threshold occurrence difference for data attribute patterns (0044; examiner’s note: the patterns are compared to a threshold to identify which patterns matches the threshold to be included in the frequent pattern list); and a data attribute sub-pattern of a data attribute pattern from the set of data attribute patterns (0005; 0037; examiner’s note: the subset of records is the sub pattern and each sub-pattern of records also includes attributes i.e. items A, B, C; also the pattern and sub pattern are described in paragraphs [0063], figs. 5I, 5H); and 
transmitting an indication of the set of data attribute patterns resulting from the FP analysis procedure (fig. ; element 112, 0019; examiner’s note: the FP analysis for the data recorded produces the normalized frequent pattern);
the data attribute pattern comprising a first set of data attributes and the data attribute sub-pattern comprising a subset of the first set of data attributes ([0042, 0043], table 1 and 2; examiner’s note: sub-pattern B, C, A is identified and their frequency is determined.  The B, C, A has the pattern ID 01 and B, C, A represents the subpopulation and B, C, A is the sub pattern of the original pattern A, B, C, D.  Each alphabet represents an attribute because each item represents an attribute.  The B, C, A is the first set of subset of attributes and A, B, C, D is the first set of attributes.
Moreover, Wu teaches in paragraph [0043] that sub pattern [a, c, e, g] is extracted form pattern [a, b, c, d, e, f, g].  Each item in the pattern is an attribute because they represent a particular attribute and they are the first set).
WANG does not explicitly teach removing a data attribute sub-pattern of a data attribute pattern from the set of data attribute patterns if a difference between a number of occurrences of the data attribute sub-pattern and the number of occurrences of the data attribute pattern is below the identified threshold occurrence difference.
However, Wu teaches removing a data attribute sub-pattern of a data attribute pattern from the set of data attribute patterns (Wang: patterns in paragraph [0038, Table 1]; [0042, Table 2]; [0043, Table 3]. The B, C, A has the pattern ID 01 and B, C, A represents the subpopulation and B, C, A is the sub pattern of the original pattern A, B, C, D.  Each alphabet represents an attribute because each item A,B, C, D represents an attribute.  Frequency of occurrence is also calculated as described in the above cited table and paragraph [0044] such as how many items teach attribute A, B, C, D has occurred. 
 Wu teaches [0043; examiner’s note: the data records includes subset of records and each data records comprises attributes such as a, b, c and they are compared to a threshold value, and if the data records does not meet the threshold criteria the data records are eliminated from the set, therefore, the subset of records are also eliminated]; Moreover, Wu teaches in paragraph [0084-86] that “if a subquery has the support difference of two databases, say (A-B), and a threshold value a listed on the left and right side of factors ".gtoreq." or ">" respectively, then this subquery can be further transformed into a subquery like A.gtoreq..alpha., which still complies with the down closure property.”  
Also taught in paragraph [0085] that “if a subquery has the absolute support difference of two databases, say |A-B|, and a threshold value .alpha. listed on the left and the right side of factors ".gtoreq." or ">" respectively, then this query can be transformed into a subquery like [(A.gtoreq..alpha.)|(.beta..gtoreq..alpha.)], which still complies with the down closure property.” Examiner’s note:  that the difference between items A and B is calculated such as A-B.   and in paragraph [0086] teaches the items will be removed from the DC list is the difference is less than the threshold.  Therefore, Wang and Wu in combination teach the limitation; 
moreover, Wu teaches in [0095, 0096, 0098]; examiner’s note: the item sets which is the attributes are compared to a support value (interpreted as threshold) is compared and if the pattern is less than the threshold value then they are removed) if a difference between a number of occurrences of the data attribute sub-pattern and the number of occurrences of the data attribute pattern is below the identified threshold occurrence difference (Wang teaches in paragraphs [0044-0046] that if the occurrence frequency of patterns/sub patterns is less than a threshold, the patterns are excluded and also teaches the occurrence frequency of patterns and sub-patterns of data attributes as described above.
Wang does not explicitly teach determining a difference between the patterns and sub patterns and comparing the difference to a threshold and if the difference is less than a threshold than remove the sub pattern. 

Wu teaches in paragraphs [0084, 0085] that difference of the A and B is calculated, A and B which includes the subquery and the difference is compared to a threshold and in paragraph [0086] that if the difference is less than the threshold value, then the subquery will not be in the DC set, which is removing the subquery from the list.   Wu mathematical calculation of determining a difference between items and then comparing the difference to a threshold and including an item (subquery) in the DC set would be combined with Wang to teach the above cited limitation.
Therefore, Wang and Wu in combination teaches the above cited limitation.
Moreover, Wu teaches [0043; examiner’s note: the data records includes subset of records and each data records comprises attributes such as a, b, c, each item is associated with occurrence value as described in [0066, 0067], and they are compared to a threshold value, and if the data records does not meet the threshold criteria the data records are eliminated from the set, therefore, the subset of records are also eliminated]; [0095, 0096; examiner’s note: the item sets which is the attributes are compared to a support value (interpreted as threshold) is compared and if it is less than the threshold than they are removed from the FP tree item set).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Wang’s invention which teaches Frequent pattern mining in datasets to include Wu which teaches removing pattern according to a threshold in datasets. Wang and Wu are in the same field of invention because both of them teach frequent pattern mining. One would have been motivated to make this modification because it provides predictable results to removing redundant patterns from the data sets to have efficient dataset.

With respect to claim 2, Wang, Wu in combination teach the method of claim 1, Wang further teaches selecting a different threshold occurrence difference based at least in part on a number of data attributes in the data attribute pattern or the data attribute sub-pattern (0041; examiner’s note: the threshold value is associated with subpopulation is a difference threshold occurrence difference; 0046; examiner’s note: the maximum threshold frequency value; moreover, Wu teaches multiple threshold such as described in [0098]).

With respect to claim 3, Wang, Wu in combination teach the method of claim 1, Wang further teaches selecting a different threshold occurrence difference based at least in part on a category of data attributes within a data attribute pattern or based at least in part on a category of data attributes that differs between the data attribute pattern and the data attribute sub-pattern (0031,0032; 0033; examiner’s note: the threshold is specified by the “failed machine”, “successful device” etc. The metrics are the categories and they are compared to a specific threshold).

With respect to claim 4, Wang, Wu in combination teach the method of claim 1, Wang further teaches further comprising: configuring the threshold occurrence difference (0032; 0041; examiner’s note: calculating the value which is less than the threshold value; moreover, Wu teaches in [0084]).

With respect to claim 5, Wang, Wu in combination teach the method of claim 1, Wang further teaches further comprising: constructing a condensed data structure based at least in part on the data set, wherein the FP analysis procedure is performed using the condensed data structure (fig. 2; 0044, 0045; examiner’s note: the FP tree only includes the matching patterns, therefore, the ranked list of patterns are the condensed set of patterns; moreover, Wu teaches in 0087; examiner’s note: only the matching patterns are identified to form a condensed set of data structure).

With respect to claim 6, Wang, Wu in combination teach the method of claim 5, Wang further teaches wherein the condensed data structure includes a FP-tree including identified patterns and an attribute list including one or more data attributes contained in the data set and a support corresponding to each of the one or more data attributes in the attribute list (fig. 2; 0044, 0045; examiner’s note: the FP tree only includes the matching patterns and non-matching pattern are eliminated , therefore, the ranked list of patterns are the condensed set of patterns; the data attributes are a, b, c, and the frequency associated with it are the support for the attributes; examiner’s note: only the matching patterns are identified to form a condensed set of data structure and each set has attributes and frequency of occurrence associated with it).

With respect to claim 7, Wang, Wu in combination teach the method of claim 1, Wang further teaches wherein each of the plurality of data objects corresponds to a user or a user device (0031; examiner’s note: the user applications).

Claim 8 encompasses the same scope of limitation of claim, in additions of a processor, memory (fig. 1). Therefore, claim 8 is rejected on the same basis of rejection of claim 1.

Claim 9 is rejected on the same basis of rejection of claim 2.
Claim 10 is rejected on the same basis of rejection of claim 3.
Claim 11 is rejected on the same basis of rejection of claim 4.
Claim 12 is rejected on the same basis of rejection of claim 5.
Claim 13 is rejected on the same basis of rejection of claim 6.
Claim 14 is rejected on the same basis of rejection of claim 8.

Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. (US 2019/0272339) and in view Wu et al. (2010/0179955).

With respect to claim 16, Wang teaches a non-transitory computer-readable medium storing code for frequent pattern (FP) analysis at a database system, the code comprising instructions executable by a processor to: 
receive, at the database system (fig. 1; 0017; examiner’s note: the database includes records), a data set for FP analysis ((fig. 1,0018; examiner’s note: database stores multiple records and multiple records are a data set, the each set of records are analyzed to identify matching patterns), the data set comprising a plurality of data objects, wherein each of the plurality of data objects comprises a set of data attributes (fig. 1,0018; examiner’s note: the items associated with the ID’s are the attributes); 
perform an FP analysis procedure on the received data set, wherein the instructions to perform the FP analysis procedure are executable to (fig. 1,0019; examiner’s note: the data records are analyzed for matching pattern): determine  a set of data attribute patterns for the plurality of data objects of the data set (fig. 5C; [0025, 0043]; examiner’s note: the occurrences of items i.e. A, B, C are calculated, i.e. how many times item A occurs, B occurs in the records), wherein each data attribute pattern of the set of data attribute patterns comprises one or more data attributes and a number of occurrences of the data attribute pattern in the data set (fig. 5C; [0025, 0043]; examiner’s note: the occurrences of items i.e. A, B, C are calculated, i.e. how many times item A occurs, B occurs in the records); 
identify, a threshold occurrence difference for data attribute patterns (0044; examiner’s note: the patterns are compared to a threshold to identify which patterns matches the threshold to be included in the frequent pattern list); and Page 5 of 13App. No. 16/119,960PATENT Amendment dated October 2, 2020 
a data attribute sub-pattern of a data attribute pattern from the set of data attribute patterns (0005; 0037; examiner’s note: the subset of records is the sub pattern and each sub-pattern of records also includes attributes i.e. items A, B, C);
and transmit an indication of the set of data attribute patterns resulting from the FP analysis procedure (fig. 1; element 112, 0019; examiner’s note: the FP analysis for the data recorded produces the normalized frequent pattern; the pattern and sub pattern as described in paragraphs [0063], figs. 5I, 5H).
Wang Reply to Office Action dated July 2, 2020 does not explicitly teach remove, a data attribute sub-pattern of a data attribute pattern from the set of data attribute patterns if a difference between a number of occurrences of the data attribute sub-pattern and the number of occurrences of the data attribute pattern is below the identified threshold occurrence difference.
However, Wu teaches remove, a data attribute sub-pattern of a data attribute pattern from the set of data attribute patterns if a difference between a number of occurrences of the data attribute sub-pattern and the number of occurrences of the data attribute pattern is below the identified threshold occurrence difference (Examiner’s note: Wang teaches in paragraphs [0044-0046] that if the occurrence frequency of patterns is less than a threshold, the patterns are excluded and Wang teaches the occurrence frequency of patterns and sub-patterns of data attributes as described above. Wang does not explicitly teach determining a difference between the patterns and sub patterns.
Wu teaches in paragraphs [0084, 0085] that difference of the A and B is calculated, A and B which includes the subquery and compared to a threshold and in paragraph [0086] that if the subquery which is less than the threshold value, then it will not be in the DC set, which is removing the subquery from the list.   Wu mathematical calculation of determining a difference between items and then comparing the difference to a threshold and including an item (subquery) in the DC set would be combined with Wang to teach the above cited limitation.
Therefore, Wang and Wu in combination teaches the above cited limitation).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Wang’s invention which teaches Frequent pattern mining in datasets to include Wu which teaches removing pattern according to a threshold in datasets. Wang and Wu are in the same field of invention because both of them teach frequent pattern mining. One would have been motivated to make this modification because it provides predictable results to removing redundant patterns from the data sets to have efficient dataset.

With respect to claim 16, Wang and Wu in combination teach the non-transitory computer-readable medium of claim 15, Wang further teaches wherein the instructions are further executable to: select a different threshold occurrence difference based at least in part on a number of data attributes in the data attribute pattern or the data attribute sub-pattern (0041; examiner’s note: the threshold value is associated with subpopulation is a difference threshold occurrence difference; 0046; examiner’s note: the maximum threshold frequency value; moreover, Wu teaches multiple threshold such as described in [0098]).

With respect to claim 17, Wang and Wu in combination teach the non-transitory computer-readable medium of claim 15, Wang further teaches wherein the instructions are further executable to: select a different threshold occurrence difference based at least in part on a category of data attributes within a data attribute pattern or based at least in part on a category of data attributes that differs between the data attribute pattern and the data attribute sub-pattern (0031,0032; 0033; examiner’s note: the threshold is specified by the “failed machine”, “successful device” etc. The metrics are the categories and they are compared to a specific threshold).

With respect to claim 18, Wang and Wu in combination teach the non-transitory computer-readable medium of claim 15, Wang further teaches wherein the instructions are further executable to: configure the threshold occurrence difference (0032; 0041; examiner’s note: calculating the value which is less than the threshold value; moreover, Wu teaches in [0084]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/FATIMA P MINA/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159